DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
2.	The amended Claim 19 overcomes the objection to claim 19 informalities. 

Examiner’s Amendment
3.         An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for an examiner’s amendment was given in a telephone interview with Applicant’s attorney of record Mr. Edward M. Arons (Reg. No. 44,511) on 02/22/2022. 

	Please amend Claims 1 and 8 as following. 

	With respect to Claim 1, line 10, please delete
 	“pair the sequence with a phrase of the canonical phrases;”
and insert
 	“pair the sequence with a phrase selected from a set of the canonical phrases that conforms to the context;

 	With respect to Claim 8, line 8, please delete
 	“pairing the sequence with a phrase of the canonical phrases;”
and insert
 	“pairing the sequence with a phrase selected from a set of the canonical phrases that conforms to the context;”

Reasons for Allowance
4.	Claims 1-20 are allowed. 
The prior art(s) taken alone or in combination fail(s) to teach the following element(s) in combination with the other recited elements in the claim(s). 
 			 “extract context from the sequence;
pair the sequence with a phrase selected from a set of the canonical phrases that conforms to the context;
merge the sequence and the phrase to form a hybrid phrase; and
vectorize the hybrid phrase into a vector; and
a non-linear classification engine configured to:
embed the vector into a classifier embedding layer;
feed output from the embedding layer into a bidirectional long short-term memory layer;
feed output from the bidirectional long short-term memory layer into a decision layer; and
determine an intent corresponding to the utterances.” as recited in Claim 1. 
“extracting context from the sequence;
pairing the sequence with a phrase selected from a set of the canonical phrases that conforms to the context;
merging the sequence and the phrase to form a hybrid phrase;
vectorizing the hybrid phrase into a vector;
embedding the vector into a classifier embedding layer;
feeding output from the embedding layer into a bidirectional long short-term memory layer;
feeding output from the bidirectional long short-term memory layer into a decision layer; and
determining an intent corresponding to the utterances.” as recited in Claim 8. 
	The closest prior arts found as following. 
a.	Agarwal et al. (US 2019/0080225 A1.) In this reference, Agarwal et al. disclose a method/a system for determining an intent corresponding to the utterances. Agarwal et al. utilizes a context of each word in the utterances, the embedding layer and the single BiLSTM the vector representation of each word is inputted in at least one of a forward order and a reverse order as a result at every word in the query it retains the context of other words both on left and right hand side, [0007] representing in the embedding layer of the common base network, the one or more user queries as a sequence of vector representation of each word learnt using word to vector model, wherein the sequence of words is replaced by corresponding vectors and the corresponding vectors are initiated using the word to vector model, Fig. 2 element 204 Representing in an embedding layer of a common base network, the one or more user queries as a sequence of vector representation of each word learnt using a word to vector model, Fig. 2 element 206 Inputting, to a single BiLSTM layer of the common base network, the sequence to vector representation of each word to generate‘t’ hidden states at every timestep, wherein the vector representation of each word is inputted in at least one of a forward order and a reverse order, Fig. 2 elements 208, 210, and 212 Obtaining, using a maxpool layer of a classification model, dimension-wise maximum value of the sequence of vector to form a final vector, Determining by using a softmax layer of the classification model, at least one target class of the one or more queries based on the final vector.) However, Agarwal et al. does not utilize the context in pairing the sequence with a phrase selected from a set of the canonical phrases, and the non-linear classification engine as claimed in Claims 1 and 8 to determine the intent of the utterances. Agarwal et al. fail to teach and/or suggest the allowable subject matter noted above.
b.	Kim et al. (US 2021/0118449 A1.) In this reference, Kim et al. disclose a method/a system for processing the speech by executing embedded artificial intelligence algorithms and/or machine learning algorithm. Kim et al. inputs the word embedding vector into a bidirectional long short term memory (LSTM) model to obtain attention information on each of the one or more words (Kim et al. [0030] the fourth information processor may include a converter configured to convert the fourth spoken utterance to a fourth text, a word embedding model configured to output a word embedding model corresponding to each of the one or more words by using one or more words included in the fourth text as an input, a bidirectional long short term memory (LSTM) model configured to output word feature information including a role and meaning of the word by using the word embedding vector as an input, an attention model configured to output attention information on each of the one or more words by using the word feature information as an input, and an output interface configured to output a result of deleting a duplicate utterance part from the fourth text by using the attention information.) However, Kim et al. does not utilize the context in pairing the sequence with a phrase selected from a set of the canonical phrases, and the non-linear classification engine as claimed in Claims 1 and 8 to determine the intent of the utterances. Agarwal et al. fail to teach and/or suggest the allowable subject matter noted above.
c.	Wallace (US 2011/0078105 A1.) In this reference, Wallace disclose a method/a system for personalizing chat bots (Wallace Abstract Each query is converted into canonical form and then matched against patterns, as in prior art chat bots. The response is then linked to the matched pattern. A new chat bot is constructed out of the canonical form conversions and the set of pattern-response links. The chat bot is further improved by adding interactive human conversations, provided that those conversations are rated highly. The resulting chat bot can run on a computer server that responds to public queries, and the server can also display context-sensitive advertisements.) Wallace converts each query into canonical form to personalize the chat bot. However, Wallace does not utilize the context in pairing the sequence with a phrase selected from a set of the canonical phrases, and the non-linear classification engine as claimed in Claims 1 and 8 to determine the intent of the utterances. Wallace fails to teach and/or suggest the allowable subject matter noted above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655